FILED
                           NOT FOR PUBLICATION
                                                                             MAR 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

SVEN GOLDMANIS,                                  No. 14-35776

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02035-JCC

and
                                                 MEMORANDUM*
LINDA INSINGER,

              Plaintiff-Appellant,

 v.

JOHN INSINGER; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted March 6, 2017**
                               Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Plaintiff Linda Insinger appeals the district court’s grant of summary

judgment to Defendants and the district court’s award of sanctions against her. We

affirm.1

      1. The district court correctly granted summary judgment to Defendants on

the ground that this civil RICO action is untimely. See Smith v. Clark Cty. Sch.

Dist., 727 F.3d 950, 954 (9th Cir. 2013) ("We review de novo the district court’s

grant of summary judgment."). Plaintiff had knowledge of her alleged injuries by

2007 at the latest, yet did not file this action until 2013—well after the expiration

of the four-year statute of limitations. See Pincay v. Andrews, 238 F.3d 1106,

1108 (9th Cir. 2001) ("The statute of limitations for civil RICO actions is four

years."); id. at 1109 ("[T]he civil RICO limitations period begins to run when a

plaintiff knows or should know of the injury that underlies his cause of action."

(internal quotation marks omitted)). The fact that Plaintiff later discovered

additional information concerning Defendants’ conduct does not affect the

analysis. See id. at 1110.

      2. The district court did not abuse its discretion in awarding sanctions under

its inherent powers. See Moore v. Keegan Mgmt. Co. (In re Keegan Mgmt. Co.,

Sec. Litig.), 78 F.3d 431, 436 (9th Cir. 1996) ("We review the district court’s entry


      1
           We dismiss Plaintiff Sven Goldmanis’ appeal for failure to prosecute.
                                            2
of sanctions under its inherent power for an abuse of discretion."). The court

properly concluded that Plaintiff "knowingly brought a frivolous, time-barred suit

in bad faith." See id. ("Bad faith is present when an attorney knowingly or

recklessly raises a frivolous argument . . . ." (internal quotation marks omitted)).

      AFFIRMED as to Plaintiff Linda Insinger, and DISMISSED as to Plaintiff

Sven Goldmanis.




                                           3